OPINION OF THE COURT
Per Curiam.
Order entered October 18, 1989 reversed, with $10 costs, and petitioner’s motion granted to the extent of severing tenant’s counterclaims.
The commercial loft lease between the parties contains the standard provisions proscribing counterclaims in summary *988proceedings. Such lease provisions are enforceable (Bomze v Jaybee Photo Suppliers, 117 Misc 2d 957 [1983]). Tenant’s counterclaims seek lost business damages allegedly resulting from landlord’s negligent elevator maintenance and breach of contract. The claims are not "inextricably related to [landlord’s] cause of action for rent” and should have been severed (Sanders v L.K.L. Enters., NYU, June 7, 1989, at 21, col 4 [App Term, 1st Dept]; 1587 Broadway Rest. Corp. v Magic Pyramid, NYU, Dec. 19, 1979, at 10, col 2 [App Term, 1st Dept]).
Ostrau, J. P., Parness and McCooe, JJ., concur.